Citation Nr: 1708572	
Decision Date: 03/21/17    Archive Date: 04/03/17

DOCKET NO.  15-22 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Recognition of Beverly A. Dudley as the surviving spouse of Charles H. Dudley, Jr.  for the purpose of VA death pension, accrued benefits and dependency, and indemnity compensation.


ATTORNEY FOR THE BOARD

T.Y. Hawkins, Counsel







INTRODUCTION

The Veteran served honorably in the United States Navy from June 1973 to September 1974.  He died in February 2004.  The appellant is seeking recognition as his surviving spouse for VA benefits.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

Although the appellant requested a hearing before a Veterans Law Judge (VLJ), and was scheduled to appear in February 2017, she cancelled the appointment.  In January 2017, she asked to be rescheduled for another hearing at the Chicago, Illinois RO, where she now resides.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a letter received by the Board in January 2017, the appellant requested that she be rescheduled for a Board hearing in Chicago, Illinois.  She did not, however, indicate whether she wished to have a video conference hearing or appear before a VLJ at her local RO.  As this has not been scheduled, a remand is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and ask her if she would like to have a hearing before a VLJ in person at the Chicago RO, or would like to have a video conference hearing.
2.  Schedule the appellant for the requested Board hearing. Appropriate notification should be given to the appellant and such notification should be documented and associated with the claims file.  After the hearing has been held, or if the appellant cancels the hearing or fails to report, the case should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




